Citation Nr: 1139922	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  10-33 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from December 1951 to November 1955.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In September 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge sitting at North Little Rock, Arkansas.  A transcript of that proceeding is of record and has been reviewed.  

As related below, VA outpatient treatment records show that the Veteran has complained of intermittent tinnitus.  It is not clear whether the Veteran is seeking service connection for tinnitus.  Accordingly, this matter is referred to the RO for clarification. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has a bilateral hearing loss by VA standards which are reasonably demonstrated to be due to inservice acoustic trauma.  


CONCLUSION OF LAW

A bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The Veteran's DD 214 reflects that his main civilian preservice occupation had been as a farm hand.  His military occupational specialty (MOS) during service was an aircraft engine mechanic.  

The Veteran's December 1951 examination for service entrance was negative for hearing loss; specifically, his hearing of the whispered and the spoken voice was 15/15 in each ear.  The Report of Medical History, in conjunction with the 1951 entrance examination was negative for hearing loss.  On examination for service discharge in November 1955 his hearing of the whispered and the spoken voice was 15/15 in each ear.  There is no Report of Medical History on file in conjunction with the examination for service discharge.  Also, he was never afforded audiometric testing at entrance into, during, and at discharge from active service. 

VA outpatient treatment (VAOPT) records from 2006 to 2009 show that in July 2006 the Veteran wanted his hearing checked.  He had noticed decreased hearing for many years but had never previously worn hearing aids.  Currently, he worked as a farmer.  He was seen for a hearing evaluation in August 2006 at which time he reported a history of "military (prop airplanes), civilian (farm equipment including tractors), and recreation (tillers) noise exposure without hearing protection."  He complained of intermittent tinnitus, bilaterally, which occurred maybe once a month for 5 to 15 minutes.  He stated that he had had tinnitus for at least three (3) years.  

The results of audiometric testing revealed puretone threshold levels indicating a mild sensorineural hearing loss in the right hear through 1,000 Hertz, and a moderately severe to severe high frequency sensorineural hearing loss in that ear.  In the left ear he had a mild to moderate sensorineural hearing loss and a moderately severe to severe high frequency sensorineural hearing loss in that ear.  The use of hearing aids might be of benefit.  Additional VAOPT records of 2006 show that the Veteran was given bilateral hearing aids by VA.  

On VA audiometric evaluation in August 2009 the Veteran reported that his hearing loss made it difficult to understand conversations.  He denied exposure to loud noises prior to service.  He reported having been exposed to loud noise during service, from aircraft without hearing protection.  He denied occupational and recreational noise exposure since service.  

Audiometric testing revealed the Veteran's threshold levels, in decibels, at the respective frequencies were: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
35
45
65
70
70
Left Ear
35
45
70
70
70

Speech recognition scores were 94 in the each ear.  

The diagnosis was a mild to severe sensorineural hearing loss from 250 through 8,000 Hertz in each ear.  The examiner stated that without service audiograms, it was not possible to provide an opinion, other than one based upon speculation, concerning the relationship of the Veteran's current hearing loss to his inservice noise exposure.  

At the September 2011 travel Board hearing the Veteran testified that he had worked in farming prior to and after military service.  While he was exposed to the sounds of farm machinery on such occasions, his greatest exposure to loud noise was during military service when he was often near loud aircraft engine noises, including noise from jet engines.  He had even served onboard an aircraft carrier where the intensity of such noise was even greater.  He had not been given audiometric testing during service but immediately after service both his brother and sister had notice that the Veteran had difficulty understanding normal conversational speech.  Also after his military service others had teased him about his difficulty understanding the normal conversational speech of others.  



Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as a sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In other words, 38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: (1) chronicity or (2) continuity of symptomatology.  

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2011).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

Analysis

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

If the record shows evidence of inservice acoustic trauma and inservice audiometric results indicate an upward shift in tested thresholds, and if postservice audiometric testing results meet the requirements of 38 C.F.R. § 3.385, it must be determined whether there is a medically sound basis to attribute the postservice findings to injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Here, unlike in Hensley, Id., there is no upward shift of auditory thresholds on the basis of inservice audiometric testing because the Veteran in this case was never afforded audiometric testing during service.  Thus, the holding in Hensley, Id., is inapposite.  

The Veteran now has a hearing loss, by VA standards under 38 C.F.R. § 3.385, in each ear based on the results of the 2009 VA audiometric test results.  Moreover, the Board notes that the VA audiologist in 2009 could not determine whether the Veteran's current bilateral hearing loss was due to inservice noise exposure without resorting to speculation, in light of the absence of inservice audiometric testing.  

The competency and credibility of the Veteran's statements and testimony regarding inservice symptoms and continuous postservice symptomatology must be weighed as well.  As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); cf. LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence).  

In the first circumstance, identification of a medical condition, there is a two-step analysis, the first step is to address competence and the second step is to address credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be determined whether the disability is simple and capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including inservice records documenting inservice injury or disability, if any.  Robinson, Id.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

The Veteran is competent to attest to his having been exposed loud noise during service as well as having had difficulty hearing, especially conversational speech, during and after service.  These matters are readily observable.  See generally Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (a lay person is competent to attest to having had tinnitus).  

This also requires that the Board address any preservice as well as postservice noise exposure.  In this regard, both prior to and after service, the Veteran's noise exposure was that which occurred in his occupation as a farmer.  On the other hand, the noise to which he was exposed during service, in the performance of his MOS, was from aircraft engines, including the very loud noise commonly associated with exposure to jet engines.  Thus, he was exposed to acoustic trauma in service.  

Having found the lay evidence to be competent and credible, all three Caluza elements are established.  Since service connection is warranted on the basis of direct inservice incurrence, the Board need not address the additional theory of entitlement to service connection on the basis that a bilateral sensorineural hearing loss manifested to a compensable degree within the first year after the Veteran's discharge from active service in November 1955.  

Accordingly, because the evidence is at least in equipoise, reasonable doubt must be resolved in favor of the Veteran and, accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Lastly, the Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002), and implementing regulations being codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), set forth the criteria for notifying a VA claimant of what is needed to substantiate a claim and imposes on VA a duty to assist a claimant in obtaining information and evidence needed to substantiate a claim.  

At the travel Board hearing the Veteran indicated that he would obtain supporting statements from his brother and his sister with respect to his having had a hearing loss continuously since his military service.  These have recently been received and support the Veteran's assertions.  

Nevertheless, in light of the favorable outcome, even if there is a failure to ensure VCAA compliance as to the duty to notify or the duty to assist there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


